Citation Nr: 0735111	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral knee disability.

2.  Entitlement to service connection for a back disability, 
as secondary to service-connected residuals of a right fibula 
fracture.

3.  Entitlement to service connection for bilateral foot 
disability, to include as secondary to service-connected 
residuals of a right fibula fracture. 

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right fibula fracture.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for bilateral 
foot disability, to include as secondary to service-connected 
residuals of a right fibula fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The appellant will be notified if any further action is 
required on his part.


FINDINGS OF FACT

1.  By a rating action in October 1970, the RO denied the 
veteran's claim for entitlement to service connection for 
bilateral knee disability, including as secondary to service-
connected residuals of a right fibula fracture.  The veteran 
was notified of his right to appeal, but a timely appeal was 
not filed.

2.  Evidence added to the record since the October 1970 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the veteran's claim, but does not 
raise a reasonable possibility of substantiating the 
veteran's claim.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current back disability.

4.  The competent clinical evidence demonstrates that the 
service-connected right fibula fracture is manifested by pain 
and no more than slight limitation of motion of the right 
ankle.



CONCLUSIONS OF LAW

1.  The RO's October 1970 decision which denied entitlement 
to service connection for bilateral knee disability, 
including as secondary to service-connected residuals of a 
right fibula fracture, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received since the 
October 1970 rating decision and the veteran's claim for 
service connection for bilateral knee disability as secondary 
to service-connected residuals of a right fibula fracture is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a)(2007).

3.  A back disability is not proximately due to, or 
aggravated by, residuals of a right fibula fracture.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a right fibula fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA	

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.


Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.   

In the present case, with respect to the veteran's secondary 
service connection and increased rating claims, VA satisfied 
its duty to notify by means of September 2004, December 2004, 
and March 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence, and requested that he submit any evidence 
in his possession pertaining to the claims.  The March 2006 
letter also informed the veteran of the law pertaining to the 
assignment of an effective date and disability rating, in the 
event of award of the benefit sought.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material", as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  
In this case, a December 2004 letter notified the veteran 
that new and material evidence could be submitted to reopen 
his claim, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal were decided prior to the 
issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, although 
complete notice was not provided to the appellant until after 
the initial adjudication, the appellant has not been 
prejudiced thereby and the actions taken by VA have 
essentially cured the error in the timing of notice.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and a report of VA examination.  Additionally, the claims 
file contains the veteran's statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1. New and Material Evidence--Bilateral Knee Disability

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
bilateral knee disability.  The record reflects that in an 
October 1970 decision, the RO, while acknowledging that there 
was evidence that the veteran had undergone an arthrotomy of 
the knees, denied the veteran's claim for service connection 
for disability of the left and right knees, on the basis that 
the veteran's knee surgery occurred before service.  

At the time of the October 1970 denial, a June 1970 service 
medical record reflected that the veteran underwent an 
operation for slippery patellas in 1964 and 1965.  A 
September 1970 VA examination report demonstrated that the 
veteran had bilateral arthrotomy scars, but that there was no 
swelling, no tendernesees, and that there was normal range of 
motion on squatting.  The evidence received since the final 
October 1970 RO decision includes a February 2004 VA 
outpatient record, in which the veteran complained of aches 
in his knee joints.

The Board finds that the additional evidence is new because 
it was not of record at the time of the prior final RO denial 
in October 1970.  However, the Board finds that the 
additional evidence is not material because the additional 
evidence, when considered in conjunction with the record as a 
whole, does not contain any evidence that is pertinent to 
substantiating the veteran's claim for entitlement to service 
connection for bilateral knee disability as secondary to 
service-connected residuals of a right fibula fracture.  
Indeed, the February 2004 VA treatment record, which merely 
reinforces the previously established fact that the veteran 
has current complaints of knee pain, and does not relate to 
whether or not the veteran has a current knee disability due 
to service-connected disability.

With regard to the veteran's testimony during his June 2007 
Travel Board hearing, the appellant is competent to provide 
statements as to his observations, although he is not 
competent to offer an opinion as to a medical diagnosis or 
medical causation.  As such, the hearing testimony presented 
during his hearing while new, is not material evidence.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (lay assertions, even 
if new, still would not be material evidence); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding that 
if lay assertions of medical causation will not suffice 
initially to establish a plausible basis for the claim, then 
it necessarily follows that such assertions cannot serve as a 
predicate to reopen a claim).  

Accordingly, the Board finds that the deficiency noted as the 
basis for the RO's prior final denial of service connection 
for a bilateral knee disability remains unestablished.  There 
is no evidence to suggest that the veteran has bilateral knee 
disability due to service connected residuals of a right 
fibula fracture.  Thus, the additional evidence and 
testimony, considered in conjunction with the record as a 
whole, does not raise a reasonable possibility of 
substantiating the claim.  As such, the Board concludes that 
the evidence is not new and material and the claim for 
service connection for bilateral knee disability is not 
reopened.

2.  Service Connection-- Back

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2007).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The veteran asserts that service connection is warranted for 
a back disability as secondary to service-connected residuals 
of a right fibula fracture.  However, for the reasons set 
forth below, the Board finds that a grant of service 
connection is not warranted.

With respect to a current disability, although the veteran's 
service medical records reflect that in July 1969 the veteran 
complained of experiencing back pain, and the veteran, during 
his June 2007 Travel Board hearing, testified that doctors 
had told him that he had a pinched nerve in his low back 
(Transcript (T.) at page (pg.) 10), the record does not 
contain any objective evidence to corroborate his 
contentions.  Indeed, post-service treatment records do not 
demonstrate that the veteran has complained of, sought 
treatment for, or been diagnosed, with a current back 
disability.  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current back disability, the Board 
concludes that an award of service connection is not 
justified, including on a secondary basis.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

Thus, although the veteran asserts that he has a current back 
disability that is related to service-connected residuals of 
a right fibula fracture, the negative evidence of record is 
of greater probative value than his statements in support of 
his claim.  Therefore, as the competent evidence of record 
fails to establish that the veteran has a current back 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disability as secondary to service-
connected residuals of a right fibula fracture. 

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

3.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
right fibula disability, on September 21, 2004.  Therefore, 
the rating period for consideration on appeal begins 
September 21, 2003 one year prior to the date of receipt of 
the claim upon which the February 2006 Notice of Disagreement 
was based.  38 C.F.R. § 3.400(o)(2).

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected right fibula 
disability.  The record reflects that the veteran underwent a 
VA joints examination in January 2005.  The veteran reported 
that he took one to two Vicodan tablets every four to six 
hours as needed for pain.  According to the veteran, the 
severity of the pain on his once or twice weekly flare-ups 
which lasted anywhere from six to eight hours, was severe.   
Precipitating factors included walking, standing, bending, 
and weather changes and alleviating factors included rest and 
Vicodin.  The veteran also stated that he had difficulty 
weightbearing on his right lower extremity when he had 
periods of flare-ups, that he occasionally had to use an 
ankle brace because of pain, and that such right ankle pain 
interfered with his activities of daily living.  

On physical examination, the veteran had right ankle 
dorsiflexion of 0-15 degrees and plantar flexion of 0 to 40 
degrees and that no ankylosis of the joint was appreciated.  
The examiner further reported that the veteran did not have 
any lack of endurance, weakness, or fatigability with 
repetitive dorsiflexion and plantar flexion of his ankle.  
However, he also indicated that the veteran had pain, which 
was a major functional impairment.  No malunion or nonunion 
of the joint was appreciated.  There was no obvious 
deformity.  He had slight edema.  There was no weakness, 
redness or heat.  He had pain with repetitive dorsiflexion 
and plantar flexion. 

In this case, the currently assigned 10 percent evaluation 
contemplates impairment of the tibia and fibula manifested by 
malunion with slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2007).  A 20 percent rating is 
warranted for impairment of the tibia and fibula that is 
manifested by malunion with moderate knee or ankle 
disability.  Impairment manifested by malunion of the tibia 
and fibula with marked knee or ankle disability warrants a 30 
percent evaluation.  Impairment manifested by nonunion of the 
tibia and fibula with loose motion, requiring a brace 
warrants a 40 percent evaluation. 

Here, the clinical evidence of record does not demonstrate 
that there is malunion of the tibia and fibula.  Indeed, the 
examiner from the veteran's January 2005 VA examination 
reported that there was no malunion or nonunion of the joint, 
and x-rays of the veteran's right ankle revealed a well-
healed distal fibular fracture.  No subluxations, 
dislocations, or fractures were appreciated.  Thus, a rating 
higher than 10 percent for the veteran's right fibula 
disability under Diagnostic Code 5262 is not available. 

The Board has considered other potential Diagnostic Codes.  
In this regard, Diagnostic Code 5270 (for ankylosis of the 
entire ankle) is applicable.  However, as noted above, the VA 
examiner reported that the veteran's right ankle was not 
anklyosed.

Diagnostic Code 5271 (for limitation of motion of the ankle) 
is also applicable. Under this Code, a 10 percent evaluation 
is warranted for moderate limitation of motion and a 20 
percent evaluation is warranted for marked limitation of 
motion.  As stated above, the veteran, on VA examination, 
displayed dorsiflexion of 0-15 degrees (normal range of 
motion is 0 to 20 degrees) and plantar flexion of 0 to 40 
degrees (normal range of motion is 0 to 45 degrees).  Such 
ranges of motion, which reflect almost full range of motion, 
do not demonstrate the marked limitation of motion necessary 
for a 20 percent evaluation.  Therefore, the Board finds that 
the veteran is not entitled an evaluation in excess of 10 
percent under Diagnostic Code 5271.

The Board also notes that Diagnostic Code 5272 (for ankylosis 
of the subastragalar or tarsal joint), Diagnostic Code 5273 
(for malunion of the os calcis or astragalus), and Diagnostic 
Code 5274 (for astragalectomy) are available for application.  
38 C.F.R. § 4.71a.  However, these codes are not applicable 
to this case as there is no medical evidence of any of the 
above medical conditions in the record.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of experiencing severe pain, that he has 
difficulty weightbearing on his right lower extremity, and 
that he occasionally has to use an ankle brace because of his 
right ankle pain.  The January 2005 VA examiner has also 
reported that the veteran's pain causes major functional 
impairment for him.  The Board finds, however, that the above 
indicated additional functional impairment due to pain, 
including on use, is already contemplated in the current 10 
percent disability evaluation assigned.  Thus, he has already 
been compensated for painful motion and associated functional 
loss. 38 C.F.R. §§ 4.40, 4.45 (2007); De Luca, supra.  
Further, there has been no demonstration by competent 
clinical evidence of record that the additional functional 
impairment due to pain, including on use, is comparable to 
the criteria for a rating in excess of 10 percent under any 
applicable Diagnostic Code based on limitation of motion

In conclusion, for all of the foregoing reasons, the Board 
finds that the 10 percent evaluation in effect for the 
veteran's residuals of a right fibula fracture is appropriate 
and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).


ORDER

New and material evidence not having been received, the claim 
for service connection for bilateral knee disability is not 
reopened.

Entitlement to service connection for a back disability as 
secondary to service-connected residuals of a right fibula 
fracture is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right fibula fracture is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
bilateral foot disability, to include as secondary to 
service-connected residuals of a right fibula fracture.  The 
veteran's service medical records reflect that in June 1970, 
he complained of intermittent right foot problems.  Post-
service treatment records reflect that the veteran has 
complained of bilateral plantar fascitis.  

However, despite the evidence of in-service right foot 
complaints, and a current bilateral foot disability that the 
veteran contends is related to his current residuals of a 
right fibula fracture, the record does not demonstrate that 
the veteran has been afforded a VA examination to determine 
the nature and etiology of any bilateral food disability.  
The Board finds that such would be useful in the de novo 
adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for 
bilateral foot disability, on a direct 
incurrence basis, as well as secondary 
to service-connected residuals of a 
right fibula fracture, including which 
evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for bilateral foot disability 
since his military service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of any bilateral foot 
disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has 
current foot disability that is related 
to his reported in-service right foot 
complaints, or any other incident of 
service. 

The examiner should also furnish an 
opinion as to whether the veteran has 
current bilateral foot disability related 
to his service-connected residuals of a 
right fibula fracture.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


